         Case 1:19-cv-01796-PEC Document 231 Filed 10/12/20 Page 1 of 4




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                       )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )             No. 19-1796C
                                                 )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                               )
                                                 )
               Defendant,                        )
                                                 )
and                                              )
                                                 )
MICROSOFT CORPORATION,                           )
                                                 )
               Intervenor-Defendant.             )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s orders dated September 16, 2020 (ECF No. 223) and September

28, 2020 (ECF No. 228), the parties jointly and respectfully request that the Court set the

schedule proposed below for proceedings in the above captioned case.



 ACTION                                                              DATE
 AWS Files its Amended (Supplemental) Complaint                      October 23, 2020
 Government and Microsoft File Renewed Motions to Dismiss; November 6, 2020
 AWS Files Renewed Motion to Complete and/or Supplement AR
 and for Discovery
 Parties File Oppositions to Renewed Motions                         November 20, 2020
 Parties File Replies in Support of Renewed Motions                  December 1, 2020
 The Court Resolves Renewed Motions                                  As soon as practicable
         Case 1:19-cv-01796-PEC Document 231 Filed 10/12/20 Page 2 of 4




If the Court Does Not Grant Discovery, Significant Supplementation, or Other Significant
Additions to the Administrative Record:

 AWS Files Motion for Judgment on the Administrative Record (MJAR)            December 23, 2020

 Government and Microsoft File Cross-MJARs and Oppositions to                 January 15, 2021
 AWS’s MJAR


 AWS Files Opposition to Cross-MJARs and Reply                                January 29, 2021

 Government and Microsoft File MJAR Replies                                   February 5, 2021


If the Court Grants Discovery, Significant Supplementation, or Other Significant
Additions to the Administrative Record:

 Discovery Ends; Government Files                    As soon as reasonably practicable
 Administrative Record Supplements
 AWS Files Motion for Judgment on the                21 days after completion of discovery/AR
 Administrative Record
 Government and Microsoft File Cross-MJARs           21 days after filing of AWS’s MJAR
 and Oppositions to AWS’s MJAR
 AWS Files Opposition to Cross-MJARs and             14 days after filing of Government/Microsoft
 Reply                                               Cross-MJARs
 Government and Microsoft File Replies               7 days after filing of AWS’s response/reply

       The proposed schedule reflects the need for expeditious resolution of this protest, noting

that provision of this capability, the urgent need for which the United States has consistently

described, continues to be stayed pursuant to the Court’s preliminary injunction, issued February

13, 2020 (ECF No. 164), balanced with the need for full briefing of the issues. The parties do

not currently envision filing other motions not reflected in the proposed schedule and, to the

extent that unanticipated developments necessitate the filing of unexpected motions, the parties

commit to make every attempt to resolve those matters within the framework of the schedule

proposed.


                                                 2
         Case 1:19-cv-01796-PEC Document 231 Filed 10/12/20 Page 3 of 4




                                        Respectfully submitted,

s/ Kevin P. Mullen                     JEFFREY BOSSERT CLARK
Kevin P. Mullen                        Acting Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW              ROBERT E. KIRSCHMAN, JR.
Washington, DC 20006-1888               Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                s/ Patricia M. McCarthy
                                       PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff       Assistant Director
Amazon Web Services, Inc.
                                       s/ Anthony F. Schiavetti
Of Counsel For Plaintiff:              ANTHONY F. SCHIAVETTI
                                       Senior Trial Counsel
J. Alex Ward                           RETA E. BEZAK
Sandeep N. Nandivada                   Trial Attorney
Caitlin A. Crujido                     U.S. Department of Justice
Alissandra D. Young                    Civil Division
MORRISON & FOERSTER LLP                Commercial Litigation Branch
2000 Pennsylvania Ave., NW             PO Box 480
Washington, DC 20006-1888              Ben Franklin Station
                                       Washington, D.C. 20044
Andrew S. Tulumello                    Tel: (202) 305-7572
Daniel P. Chung                        Fax: (202) 305-1571
GIBSON, DUNN & CRUTCHER LLP            anthony.f.schiavetti@usdoj.gov
1050 Connecticut Avenue, NW
Washington, D.C. 20036                  Attorneys for Defendant

Theodore J. Boutrous, Jr.               Of Counsel for Defendant:
Richard J. Doren
Eric D. Vandevelde                     MICHAEL G. ANDERSON
GIBSON, DUNN & CRUTCHER LLP            BENJAMIN M. DILIBERTO
333 South Grand Avenue                 Assistant General Counsel
Los Angeles, CA 90071-3197             Washington Headquarters Service &
                                       Pentagon Force Protection Agency
                                       Office of General Counsel
                                       Department of Defense

                                        TYLER J. MULLEN
                                        CCPO Legal Advisor
                                        Assistant General Counsel
                                        Defense Information Systems Agency
                                        Office of the General Counsel


                                       3
Case 1:19-cv-01796-PEC Document 231 Filed 10/12/20 Page 4 of 4




                                s/ Robert S. Metzger
                                Robert S. Metzger (Counsel of Record)
                                Jeffery M. Chiow
                                Neil H. O’Donnell
                                Lucas T. Hanback
                                Stephen L. Bacon
                                Deborah N. Rodin
                                Cassidy Kim
                                Eleanor M. Ross
                                ROGERS JOSEPH O’DONNELL, P.C.
                                875 15th Street NW, Suite 725
                                Washington, DC 20005
                                Tel: (202) 777-8951
                                Fax: (202) 347-8429
                                Email: rmetzger@rjo.com

                                Attorneys for Defendant-Intervenor
                                Microsoft Corp.

                                Of Counsel for Defendant-Intervenor:

                                LATHAM & WATKINS LLP
                                Abid R. Qureshi
                                Roman Martinez
                                Anne W. Robinson
                                Dean W. Baxtresser
                                Genevieve Hoffman
                                Riley Keenan
                                Margaret Upshaw

                                555 Eleventh Street, N.W., Suite 100
                                Washington, D.C. 20004
                                (202) 637-2200 (Telephone)
                                (202) 637-2201 (Facsimile)

                     Dated: October 12, 2020




                               4
